DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 08/09/2021.
Status of Claims
2.	Claims 1-12, 14, 19-21 and 23-26 are pending.
	Claims 1, 10-12, 14 and 19-21 have been amended.
	Claims 13, 15-18, 22 and 27-36 are canceled.
	Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 1, 3-6, 8, 9, 10, 12, 14, 19, 21, 23, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim, 1-7, 9-14, 16-20 and 22  of U.S. Patent No. 10,694243. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broad and the claims in the patent or other application are narrow.
Application 16/907,700
Patent 10,694243
Claims 1, 10 and 19: An apparatus comprising: a watermark detector to: detect a first watermark embedded in a first audio stream associated with media, the first watermark including a first source identifier and a first timing identifier; and detect a second watermark embedded in a second audio stream associated with the media, the second audio stream different than the first audio stream, the second watermark including a 


Claims 2, 10 and 17: The apparatus as defined in claim 1, wherein the watermark detector is to assign a first timestamp to the first watermark when the first watermark is detected and to assign a second timestamp to the second watermark when the second watermark is detected, the media detection event controller to associate the first and second watermarks with the media detection event when an interval between the first timestamp and the second timestamp is less than a threshold, and to disregard the first and second watermarks when the interval is greater than the threshold.

Claim 3: The apparatus as defined in claim 2, wherein the media detection event controller is to disregard the first and second watermarks when the first timestamp matches the second timestamp.
Claims 5, 14 and 23: The apparatus of claim 5, wherein the watermark detector is to detect a third watermark embedded in the first audio stream based on the second watermarking technique, the third watermark embedded in the first audio stream based on the second watermarking technique.
Claims 4, 11 and 18: The apparatus as defined in claim 1, wherein the first watermark is embedded in the first audio stream based on the first watermarking technique and the second watermark is embedded in the second audio stream based on a second watermarking technique.
Claims 6 and 24: The apparatus of claim 5, wherein the watermark detector is to detect a third watermark embedded in the first audio stream based on the second watermarking technique, the third 

Claims 8 and 26: The apparatus of claim 7, wherein the second controller is to assign a third series of watermarks to a third monitoring track, the third series of watermarks including watermarks embedded in either the first audio stream or the second audio stream based on either the first watermarking technique or a second watermarking technique, the third series of watermarks including both the first watermark and the second watermark.
Claims 6, 13 and 20: The apparatus as defined in claim 1, wherein the monitoring track controller is to assign the first watermark to a third monitoring track, the third monitoring track including ones of the series of watermarks embedded in any of the plurality of audio streams using one of a plurality of watermarking techniques including the first watermarking technique.
Claim 9: The apparatus of claim 1, wherein the watermark detector is to monitor the first and second audio streams simultaneously.
Claims 7, 14 and 22: The apparatus as defined in claim 1, wherein the watermark detector is to monitor both the first and second audio streams at a same time.


The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.
Response to Arguments
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 16, 2021